Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.  Claims 1-7, 9-11, 14, 18-20, 22-24, 26, 29, and 32 are pending. Applicant’s preliminary amendment filed on 12/23/2019 is acknowledged.

2. Applicant's election with traverse of Group I in the restriction requirement in the reply filed on 5/16/2022 is acknowledged.  The traversal is on the ground(s) that Groups I-III are closely related and searching these groups do not substantially increase the search burden.  

Applicant’s argument has been considered but is not deemed persuasive because the inventions have acquired a separate status in the art in view of their different classification and require a different field of search (for example, searching different classes/subclasses or electronic resources) and thus it is an undue burden for the examiner to search more than one invention together. Polypeptides and polynucleotide product claims differ in structure requiring separate search. Methods of purifying immunoglobulins differ from product claims such as polypeptides with respect to the method steps which must be searched.  It is an undue burden for the examiner to search more than one species. As was noted in the prior restriction requirement, however, the examiner will consider rejoining nonelected process claims which require all the limitations of an allowable product claim (see ¶5 of the prior restriction requirement). 

The requirement is still deemed proper and is therefore made FINAL.
3.  Claims 22, 29 and 32 (non-elected inventions) are accordingly withdrawn from further consideration by the Examiner, 37 C.F.R. § 1.142(b) as being drawn to nonelected species/inventions.  

4.  Claims 1-7, 9-11, 14, 18-20, 23-24 and 26 are accordingly pending. Applicant’s preliminary amendment filed on 12/23/2019 is acknowledged.

5.  Applicant’s IDS, filed 3/4/2021, is acknowledged and has been considered. 

Claim Rejections - 35 USC § 112
6.  The following is a quotation of 35 U.S.C. 112(b)

(B) CONCLUSION.---The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.  Claim 14 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  

It is not clear what would constitute “an IgG-like domains” in claim 14. The specification also does not provide any limiting definition of the phrase. If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, is appropriate. See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993). 

Note that for purposes of prior art, the phrase is being construed to include any molecular which includes any part of an IgG molecule or which could be considered to have IgG type domains.

Claim Rejections - 35 USC § 102
8. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
 
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


9. Claims 1, 3, 5, 18-19, 23 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall et al. (WO 2008/039141).

With respect to base claims 1, 3, 5 and 23, Hall teaches a multimeric chromatography ligand comprised of at least two Domain C units of SpA (column 10, lines 6-7). Hall teaches that the multimer is comprised of 2-8 units (“two neighboring binding units”) and that one or more linker sequences (“spacer domain”) are inserted between the multimer units (“every two neighboring binding units are separated by one spacer domain”) (column 10, lines 23-25). 

Claims 18-19 are included because Hall as noted above teaches multimers of the polypeptide units which are separated by linker/spacers. As Hall as noted further teaches that the units are the same Domain C units of with each unit is linked to the other by a linker and that the multimer includes for example 4-6 units (p. 10, line 24), the polypeptide is considered to include applicant’s claimed Formulas II and III; (S0-1(R1-2-S)nR0-2) and RSRSRSRS, where R represent an immunoglobulin binding domain, S represents a spacer domain and n is an integer equal to 1.

Claim 26 is included because Hall teaches that the ligand is coupled to an insoluble carrier (p. 11, lines 21-22).

The reference teachings anticipate the claimed invention.

10. Claims 1, 3-6, 18-19, 23, and 26 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bjorkman et al. (WO 2017/194596).

With respect to claims 1 and 3-5 , Bjorkman teaches a multimer comprising polypeptide units where the polypeptides can be linked to each other directly by peptide bonds (“spacer domain”) between the C-terminal and N-terminal ends of the polypeptides (“every two neighboring binding units). (p. 18, lines 4-11) Bjorkman teaches that the binding units are Fc-binding polypeptides such as Protein A and Protein G, which is considered an “immunoglobulin binding domain” (p. 4, lines 26-30). 

Claim 6 is included because Bjorkman teaches that the Fc binding protein is a Z domain (p. 6, lines 7-8 and 20-21; p. 27, line 31; Table 2). 

Claims 18-19 are included because Bjorkman as noted above teaches multimers of the polypeptide units which are separated by linker/spacers. As Bjorkman further teaches that the multimer can multimers of 4 units with each unit linked to each other by a linker (p. 18, line 5; p. 18, line 31), the polypeptide is considered to include applicant’s claimed Formulas II and III; (S0-1(R1-2-S)nR0-2) and RSRSRSRS, where R represent an immunoglobulin binding domain, S represents a spacer domain and n is an integer equal to 1.

Claims 23 and 26 are included because Bjorkman teaches that the plurality of polypeptides/multimers are coupled to a solid support such as a conventional affinity separation matrix (p. 22, lines 25-27; p. 23, lines 11-15)

The reference teachings anticipate the claimed invention.

11. Claims 1, 3-6, 18, 23 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honda et al. (US 9,382,297, IDS Ref) .

With respect to claims 1 and 3-6, Honda teaches modified domains from protein A including the Z domain in a tandem-type amino acid sequence which are alternately arranged with linker sequences and a spacer protein is linked to an amino acid sequence of a spacer for immobilizing the protein onto a solid phase support (abstract; columns 7-8 and in particular column 16, lines 46-55). Honda teaches for example that such a sequence may be [amino acid sequence (a) – linker sequence  A – amino acid sequence (a) – linker sequence B – amino acid sequence (a)] (column 16, lines 50-52)

Claim 18 is included because Honda as noted above teaches the tandem type protein may be for example [amino acid sequence (a) – linker sequence  A – amino acid sequence (a) – linker sequence B – amino acid sequence (a)] which is considered to meet applicants’ claimed generic formula “S01(R1-2S)n R0-2”, wherein n “is an integer…and can be equal to 1”.

Claims 23 and 26 are included because Honda teaches that the tandem-type protein is linked to an amino acid sequence of a spacer for immobilizing the protein onto a solid phase chromatography support (column 8, lines 60-65; column 21 lines 10-65) )

The reference teachings anticipate the claimed invention.


12. Claims 1, 3-5, 4, 18-19, 23 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Honda et al. (US 2016/0280744, IDS Ref).

With respect to claims 1, 4-5 and 9, Honda teaches a protein constituted by linking plural domains having affinity for a protein comprising the Fc region of IgG with linkers (abstract; ¶102). Honda teaches that the domains includes domains derived from protein G or protein A (¶106). Honda teaches that the protein can be a dimer, a trimer, tetramer or a pentamer (¶107). 

Claims 18-19 are included because Honda as noted above teaches tetramers of the domain units which are separated by linker/spacers. As Honda teaches that the domains linked to each other in the form of for example a tetramer or pentamer, the polypeptide is considered to include applicant’s claimed Formulas II and III; (S0-1(R1-2-S)nR0-2) and RSRSRSRS, where R represent an immunoglobulin binding domain, S represents a spacer domain and n is an integer equal to 1.

Claims 23 and 26 are included because Honda teaches that the tandem-type multimers are immobilized onto a chromatography support (¶s202, 272). 

The reference teachings anticipate the claimed invention.

13. Claims 1, 3-5, 18-19, 23 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Qian et al. (US 2016/0237124, of record).

With respect to claims 1 and 2-5, Qian teaches Protein A molecules which can be linked to form multimeric proteins such as dimer, trimer, tetramer and others (¶7, 19). 

Claims 18-19 are included because Qian as noted above teaches tetramers of the domain units which are separated by linker/spacers. As Quin teaches that the domains linked to each other in the form of for example a tetramer, the polypeptide is considered to include applicant’s claimed Formulas II and III; (S0-1(R1-2-S)nR0-2) and RSRSRSRS, where R represent an immunoglobulin binding domain, S represents a spacer domain and n is an integer equal to 1.

Claims 23 and 26 are included because Qian teaches that the multimers can be immobilized onto a chromatography support (abstract; ¶24). 

The reference teachings anticipate the claimed invention.


Claim Rejections - 35 USC § 103
14. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


15.  Claims 1, 2-6, 9, 11, 18-19, 23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bjorkman et al. (WO 2017/194596) and Honda et al. (US 2016/0280744, IDS Ref), in view of Chen et al. (Adv Drug Deliv Rev, 2013) and Lin et al. (US 2016/0185826).

With respect to claims 1 and 3-5 , Bjorkman teaches a multimer comprising polypeptide units where the polypeptides can be linked to each other directly by peptide bonds (“spacer domain”) between the C-terminal and N-terminal ends of the polypeptides (“every two neighboring binding units). (p. 18, lines 4-11) Bjorkman teaches that the binding units are Fc-binding polypeptides such as Protein A and Protein G, which is considered an “immunoglobulin binding domain” (p. 4, lines 26-30). 

With respect to claim 6, Bjorkman teaches that the Fc binding protein is a Z domain (p. 6, lines 7-8 and 20-21; p. 27, line 31; Table 2). 

With respect to claims 18-19, Bjorkman as noted above teaches multimers of the polypeptide units which are separated by linker/spacers. As Bjorkman further teaches that the multimer can be a homomultimer and trimer with each unit linked to each other by a linker (p. 18, line 5), the polypeptide is considered to include applicant’s claimed Formulas II and III; (S0-1(R1-2-S)nR0-2) and RSRSRSRS, where R represent an immunoglobulin binding domain, S represents a spacer domain and n is an integer equal to 1.

With respect to claims, 23 and 26, Bjorkman teaches that the plurality of polypeptides/multimers are coupled to a solid support such as a conventional affinity separation matrix (p. 22, lines 25-27; p. 23, lines 11-15)

With respect to claims 1, 4-5 and 9, Honda teaches a protein constituted by linking plural domains having affinity for a protein comprising the Fc region of IgG with linkers (abstract; ¶102). Honda teaches that the domains includes domains derived from protein G or protein A (¶106). Honda teaches that the protein can be a dimer, a trimer, tetramer or a pentamer (¶107). 

With respect to claims 18-19, Honda as noted above teaches tetramers of the domain units which are separated by linker/spacers. As Honda teaches that the domains linked to each other in the form of for example a tetramer or pentamer, the polypeptide is considered to include applicant’s claimed Formulas II and III; (S0-1(R1-2-S)nR0-2) and RSRSRSRS, where R represent an immunoglobulin binding domain, S represents a spacer domain and n is an integer equal to 1.

With respect to claims 23 and 26, Honda teaches that the tandem-type multimers are immobilized onto a chromatography support (¶s202, 272). 

Differences with claimed invention

The prior art teachings differ from the claimed invention in the recitation that that spacer domain comprises an alpha helix (claim 11). 

The teachings also differ in the recitation that the spacer domain is “not a random coil or a disordered loop at pH about 4.5 to about 7” (claim 2). 

Chen teaches that while flexible linkers have the advantage to connect functional domains passively and permitting certain degree of movements, the lack of rigidity of these linkers can be a limitation because they can result in poor expression yields or loss of biological activity. Chen teaches accordingly alpha helix-forming linkers have been applied to the construction of many recombinant fusion proteins because they are rigid and stable. (p. 5, section 3.2).

While Chen does not specifically recite that the “spacer domain is not a random coil or a disordered loop at pH about 4.5 to about 7” as recited in claim 2, Chen teaches that the alpha-helical structures are rigid and stable. It is further noted that the specification as filed discloses that the alpha helix structure as an example of stable structure in contrast to flexible linkers which are a mixture of Gly and Ser residues (see for example, p. 10, 1st and last ¶s of the specification as filed). In addition, since the office does not have a laboratory to test the reference helical-structures, it is applicant’s burden to show that the alpha-helical structures taught by Chen do not have the binding specificities recited in the claims. See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); and In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980). 

Lin also teaches flexible and rigid linkers. Lin teaches that Rigid linkers may include at least one alpha helical structure. (¶128). 

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have substituted one of the linkers for linking consecutive domains derived from Protein A/G as taught by Bjorkman or Honda with an alpha helix linker.

Those of skill in the art would have had reason to do so because rigid linkers such as the alpha-helix were well-known in the art for linking domains and offer certain advantages over flexible linkers as taught by Chen and Lin. The combination/substitution of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 


16.  Claims 1, 3-6, 9-10, 18-19, 23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bjorkman et al. (WO 2017/194596) and Honda et al. (US 2016/0280744, IDS Ref).

The prior art teachings of Bjorkman and Honda are discussed supra. 

The prior art teachings differ from the claimed invention in the specific recitation that at least one immunoglobulin binding domain is an SPA immunoglobulin binding domain and at least one immunoglobulin binding domain is an SPG immunoglobulin binding domain (claim 9). 

However, Honda teaches that there is no limitation on the kind, structure or origin of the domain in the protein having affinity for the Fc region of IgG which includes a plurality of domains which are linked. Honda as noted teaches any known one may be used as long as it has the affinity for the Fc region of IgG and that preferable examples include domain derived from protein G or protein A(¶102, 106)

It is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. 

In the instant case, Bjorkman teaches that the domain included in the multimer of domains of the protein having affinity for the Fc region of IgG can be of any kind or origin and further teaches that preferable examples include domain derived from protein G or protein A. While Bjorkman does not specifically recite that the polypeptide includes at least one SpA and one SPG domain,  one of ordinary skill in the art would consider such a combination to be optimization given the express teachings of Bjorkman that the origin of the domain can be either protein G or protein A and there is no limitation on the origin of the domain comprised in the multimer protein, at least in absence of evidence to the contrary. 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

17.  Claims 1, 3-6, 11, 14, 18-19, 23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bjorkman et al. (WO 2017/194596) and Honda et al. (US 2016/0280744, IDS Ref), in view of Klein et al. (Protein Engineering Design and Selection, 2014) and Dimitrov et al. (US 2011/0104163).

The prior art teachings of Bjorkman and Honda are discussed supra. 

Differences with claimed invention

The prior art teachings differ from the claimed invention in the recitation that that  the spacer domain is a domain of an IgG-like domains (claim 14).

Klein teaches engineered fusion proteins containing two or more functional polypeptide joined by a peptide or protein linker are important for many fields of biological research. Klein teaches comparing properties of linkers incorporating naturally occurring protein domains to commonly used Gly4Ser repeat linkers. Klein teaches that when incorporated into the hinge region of IgG, flexible Gly4Ser repeats did not result in detectable extensions of the IgG antigen-binding domains in contrast to linkers including more rigid domains such as B2-microglobulin, Zn-alpha2-glycoprotein and tetratricopeptide repeats (abstract). 

Klein further teaches surveying the Protein data Bank to find structures that were relatively elongated and rigid and choosing examples of small globular proteins such as ZAG which is a 31.5 kDa protein with class I major histocompatibility complex heavy chain-like form and Beta2m which is a 12kDa protein with an immunoglobulin constant region-like fold that forms a rigid structure (p. 326 under “Design and identity of designed linkers”). Both of these linkers/spacers are considered to meet applicants’ claimed “an IgG-like domains”. 

Klein teaches that unlike these rigid linkers, Gly4Ser linkers did not contain detectably increase the hydrodynamic radius of the IgG, suggesting that these linkers did not provide increased separation between the Fab and Fc domains. (p. 330, 1st ¶). 

Dimitrov teaches fusion partners which include a linker, such as, for example, a human IgG hinge region. (¶s 20, 24). The human IgG hinge region is considered to meet applicant’s claimed “an IgG-like domains”

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have substituted one of the linkers for linking consecutive domains derived from Protein A/G as taught by Bjorkman or Honda with a linker of an IgG-like domain as thought by Klein or Dimitov.

Those of skill in the art would have had reason to do so because linkers such as Beta2m and IgG hinge region were known in the art, and Klein further teaches that linkers which offer more rigidity such as B2 offer various advantages over Gly4Ser repeat linkers. The combination/substitution of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

18.  Claims 1, 3-7, 11, 18-19, 23, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bjorkman et al. (WO 2017/194596) and Honda et al. (US 2016/0280744, IDS Ref), in view of Tsukamoto (J. of Biol. Engineering 2014).

The prior art teachings of Bjorkman and Honda are discussed supra. 

Differences with claimed invention

The prior art teachings differ from the claimed invention in the recitation that the immunoglobulin binding domain is a domain ZD36H.

Tsukamoto teaches engineering Staphylococcal protein A variants with a D36H mutation which resulted in affinity column elution chromatographs such that an antibody bound by the variants could be eluted at a higher pH (Abstract; p. 5 under “effect of the D36H mutation”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have substituted one of domains in a Protein A domain multimer such as the multimer taught by Honda or Bjorkman with an engineered domain having a D36H mutation as taught by Tsukamoto. 

Those of skill in the art would have had reason to do so because Tsukamoto teaches that an SpA domain having the D36H mutation offers the advantages of eluting IgG at a higher pH. The combination/substitution of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

19.  Claims 1, 3-6, 10, 18-19, 23-24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bjorkman et al. (WO 2017/194596) and Honda et al. (US 2016/0280744, IDS Ref).

The prior art teachings of Bjorkman and Honda are discussed supra. 

The prior art teachings differ from the claimed invention in the specific recitation that the chromatography ligand has a recovery yield over 60% with elution pH at 4.7 or higher. (claim 24)

It is well settled that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). See also Merck & Co. v. Biocraft Labs. Inc., 874 F.2d 804, 809, 10 USPQ2d 1843, 1847-48 (Fed. Cir. 1989) and where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F2d 454, 456, 105 USPQ 233; 235 (CCPA 1955). See MPE §§2144.05 part IIA. 

In the instant case, Honda and Bjorkman teaches multimers of SpA and SpA G (immunoglobulin binding domains) where every two neighboring binding units are separated by at least one spacer. Given the teachings of the same product, it would be expected the recovery yield would be the same or that any difference would be due to how the product is used which does not have a bearing upon a product. Claim. 
In addition, since the office does not have a laboratory to test the reference antibodies, it is applicant’s burden to show that the reference generated antibodies do not have the recovery yield over 60% with elution pH at 4.7 or higher capacity recited in the claims. See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); and In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980). 

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Double Patenting
20. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

21. Claims 1-7, 9-11, 14, 18-19, 23-24 and 26 are provisionally rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-20 of copending US Patent Application No. 17/057,450, in view of Bjorkman et al. (WO 2017/194596), Honda et al. (US 2016/0280744, IDS Ref), Chen et al. (Adv Drug Deliv Rev, 2013), Lin et al. (US 2016/0185826), Klein et al. (Protein Engineering Design and Selection, 2014), Dimitrov et al. (US 2011/0104163), and Tsukamoto (J. of Biol. Engineering 2014). 

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and copending Application No. 17/057,450 claim a polypeptide which includes at least two binding units, each binding unit including one or two immunoglobulin binding domains (see claim 1 of the ‘450 where the immunoglobulin binding domains comprise two or more Fc-binding domains such as SpA) wherein every two neighboring binding units are separated by at least one spacer domain (see claim 5; “wherein the two or more Fc-binding domains in the polypeptide are connected by a linker sequence). 
While the ‘450 does not recite the limitations contained in the dependent claims such as that the spacer is an alpha helix or an IgG-like domain, these limitation would have been obvious to one of skill in the art in view of the secondary references as discussed supra. 
22. Claims 1-7, 9-11, 14, 18-19, 23-24 and 26 are provisionally rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1, 4, 6-8, 10-20 and 28-32 of copending US Patent Application No. 16/919,827, in view of Bjorkman et al. (WO 2017/194596), Honda et al. (US 2016/0280744, IDS Ref), Chen et al. (Adv Drug Deliv Rev, 2013), Lin et al. (US 2016/0185826), Klein et al. (Protein Engineering Design and Selection, 2014), Dimitrov et al. (US 2011/0104163), and Tsukamoto (J. of Biol. Engineering 2014). 

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and copending Application No. 16/919,827 claim a polypeptide which includes at least two Ig binding domains (see claims 1, 6, 13 and 17 of the ‘827). The ‘827 also claims that the binding domains are separated by at least one spacer domain such as an alpha helix (claims 17-18).
While the ‘827 does not recite some of the other limitations contained in the dependent claims such as that the spacer an IgG-like domain, these limitation would have been obvious to one of skill in the art in view of the secondary references as discussed supra. 
23. Claim 20 is objected to as being dependent upon a rejected base claim 21, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The closest prior art was considered to Honda et al. (US 2016/0280744, IDS Ref) which has been discussed supra. However, Honda does not teach or suggest the particular arrangement of the domains as recited in Formula IV. At most, Honda teaches a protein constituted by linking plural domains having affinity for a protein comprising the Fc region of IgG with linkers (abstract; ¶102). But this is different than Formula IV which includes 2 immunoglobulin binding domains separated by a spacer followed by two immunoglobulin binding domains as part of a trimer (RR-S-RR-S-RR-S) as recited in claim 20.

24.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

July 20, 2022

/JAMES  ROGERS/
Examiner, Art Unit 1644

	
	
	/DANIEL E KOLKER/           Supervisory Patent Examiner, Art Unit 1644